NEWS RELEASE Dorchester Minerals, L.P. Release Date: October 15, 2009 3838 Oak Lawn Ave., Suite 300 Dallas, Texas 75219-4541 Contact: Casey McManemin (214) 559-0300 DORCHESTER MINERALS, L.P. ANNOUNCES ITS THIRD QUARTER DISTRIBUTION DALLAS, TEXAS Dorchester Minerals, L.P. announced today the Partnership’s third quarter 2009 cash distribution.The distribution of $0.286968 per common unit represents activity for the three-month period ended September30, 2009 and is payable on November5, 2009 to common unitholders of record as of October26,2009. Cash receipts attributable to the Partnership’s Net Profits Interests in pay status during the third quarter totaled approximately $1.6 million. These receipts reflect oil and gas sales from the properties underlying the Net Profits
